DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter

Claims 62-81 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 62-81, where the claims taken as a whole were not found to be disclosed by either a single or combination of prior art in either the patents or NPL.  Hence when the claims taken as a whole were reviewed they have been found to be allowable.  For example claim 62, “A method for calculating the area of a working region of a self-moving device, wherein the self-moving device is configured to move and work in the working region, and the method comprises: collecting information on the working region by a handheld device in a process of moving the handheld device along the working region, the information at least comprising detected perimeter information of the working region; generating perimeter data based on the perimeter information collected by the handheld device, the perimeter data comprising data representing the shape and the size of the perimeter; and calculating the area of the working region according to the data representing the shape and the size of the perimeter.”  As well as, claim 78, “An automatic working system, comprising a self-moving device for moving and working within a working region, a handheld device and a control module, wherein: said handheld device comprises: a detecting module for detecting perimeter information of said working region while the handheld device is moved along the perimeter of the working region; an input module for receiving a command from the user to detect said perimeter information; said control module comprises: a perimeter setting unit for generating perimeter data representing the shape and the size of said perimeter based on said perimeter information; an area calculating unit for calculating the area of said working region based on said perimeter data and a scheduling unit for generating a working schedule at least based on the area of said working region; said self-moving device comprises: a working module for performing predetermined work; a driving module for supporting and driving said self-moving device to move; a controller connecting with said working module and said driving module, for controlling said self-moving device to work according to said working schedule.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664